Title: To Thomas Jefferson from William Schultz, 24 February 1806
From: Schultz, William
To: Jefferson, Thomas


                        
                     
                        Únderthánigst  Memoria!
                     
                            
                                Waishington d: 24. February 1806.
                        
                        Fremd in America, 
                            ober evímfore Sein nýzlich zu sein, durch meinem Swavhen Talenten, uñd da ihre Excelence ein jeder Kleinste Verdienst mit dein Allerhooksten wohlwollen belohnt, So evímfore ish in die Vereinnichten-Staten eine deinste zu erhalten bei den hasen Bau oder Canelle, die ish im Holland Kantnitz von Erhalten habe, welch ish aúf eisreichste bessre ben werde durch  lione Treue und unermindesten Fleise zu verdienen. Ish habe Versoniedene neyë Erfindungen in die Mevranöok, die zu vebesserung in die Landwirtwhaft wenn der Landmann durch Augènsshein liehe grossere Vortheile dazu gereizt wúrde, ein ganzen Lande nach und nach verbreihen Helsen. Wie sehn ish mich Venne das allerhookste gluck zu genigden die Vereinigten-Staten nýzslich zu sein, so gelobe ish noohmahls allerhookst ders Huldreishen aufnahme mich auf móglishste zu wurdigen—
                  Underthanigst
                        
                        
                            William Schultz
                     
                        
                    
                     america!
                     Heil! heil dir geweihtes Land du Wohnsiz der Kunst 
                     
                     Wo gerne die musen wilen, gern die Kranze winden,
                     Und Kijhn hohern Flugs ob deines Ruhms sich erheben,
                  
                  
                     Denn der hohe Genius auf deinem Volke
                     Larneth huldreich zu deinem Handel,
                     Auf dann feiernde Chore erhebet eish hoher
                     Hinauf mit Fleigeln des Daneks hinauf zum
                     Sternen gewolbe
                     Das der Erdkreis  vom Jubel.
                                          
                  
                            Schultz.
                        
               